Adams, J.
At- common law executory contracts between husband and wife were absolutely void, and no instance of their enforcement by the courts can be found among the reported cases in this state or in England. It is true that courts of equity have upheld what are termed “ deeds of separation,” by which, through the medium of some third party, acting as a trustee, provision is made by a husband for the -support of his wife, although in doing so they have taken _ occasion to say that such' contracts are' at variance with the policy of the law, and it was remarked by Lord Chief ' Justice Denman in Jones v. Waite, 5 Bing. N, C. 341, that “many of the judges gave effect to them for any purpose * * * with reluctance, and would have paused if the question had been new.” It will be observed, also, that even a court of equity will not interfere to enforce an agreement of this character which is founded upon no other consideration than a mere voluntary separation of the parties, while in a court df law, until a comparatively recent period, no effect could be given to it, whatever might have been the consideration. Beach v. Beach, 2 Hill, 260; Griffin v. Banks, 37 N. Y. 621. It is insisted, however, that the common-law rule has been so far modified by statutory enactment that a contract like the one sued upon may now be entered, into by husband and wife, and that when thus entered into it will be enforced by the courts. That the tendency of legislation in this state for the past fifty years has been to remove the common-law. restrictions which hampered a married woman in the enjoyment of her property and personal rights is a fact well known by every one, and in order that she might be placed in the exact position femme *74sole the legislature has recently enacted that she- “ may contract with her husband or any other person fo the same extent, with like effect, and in the same form as if unmarried.” Laws of 1892, chap. 594. It is difficult to see how less than this could be accorded married women, in view of preceding legislation, but it will be noted that in this removal of the “ last barrier ” the legislature was careful to limit its action to such rights and liabilities as are strictly legal in their nature, and, therefore, we find embodied in the act in question this-provision : “ But nothing herein contained shall be construed to authorize the husband and wife to'enter into any contract by which the marriage relation shall be altered or dissolved, or to relieve the husband from his liability to support his wife.” Now, the contract which lies at the foundation of this action is one -which very materially alters the marital relations of the-parties. By its; terms the husband and wife have voluntarily separated, and are hereafter to live as strangers to each other.. In consideration of this practical dissolution of the marriage tie, the husband agrees to pay the wife a certain sum weekly, and, failing to fulfil the obligation thus assumed, she comes into a court of law and invokes its aid in the enforcement of the contract. Can anything more subversive of- social order, sound public policy or good -morals be imagined. To give to the act of 1892 the construction contended for -would tend to disintegrate society and resolve marriage into the merest farce. This court is unwilling 'to believe that any such anomalous condition of affairs was within the contemplation of the legislature, and, therefore, it must hold that plaintiff’s action cannot be maintained.
Demurrer sustained.